DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/860,117 originally filed on April 28, 2020. Claims 1-15 are presented for examination. Claims 1 and 11 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on July 28, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
Regarding FIGS. 1 and 2, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 1 and 2 from complying with 37 CFR 1.84(a)(1).

Claim Objections
Claim 10 is objected to because of the following informalities: typographical errors.
In claim 10, the claim begins with “the firearm training system of claim 1.” The first word of the claim should be capitalized and the opening of claim 10 should be corrected to “[[the]]The firearm training system of claim 1.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitation in claim 11, recites the limitation “the position and angle.” The limitation is not previously introduced in claims 1 or 11. As such, the limitation lacks antecedent basis. Therefore, claims 1 and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-10 and 12-15 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 7, recites the limitations “the accelerometer” and “the magnetometer.” The limitations are not previously introduced in claims 1 or 7. As such, the limitation lacks antecedent basis. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 7.
Claim 14 recites the limitation “transmitting the data from device.” The limitation is originally introduced in claim 11. As such, the subsequent limitations are either (1) not following antecedent basis “transmitting the data from the device”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 11. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morinishi et al. (hereinafter “Morinishi,” US 2021/0048276).
Regarding claim 1, Morinishi discloses a firearm training system comprising: 
a) a device including a compass for measuring the position and angle of a firearm to which the device is attached (Morinishi [0022], “Orientation module 114 may be mounted on the weapon 110 and may include a position device and an orientation device. For example, the position device may include a precision GPS antenna and chip (such as GPS, GNSS, GPS-RTK, etc.) that is able to determine the position of the weapon 110 to within centimeters. The orientation device may include an inertial measurement unit (IMU) that enables the orientation module 114 to determine an orientation of the weapon 110, including azimuth, elevation, and canting angles. In some embodiments, the orientation module 114 may be affixed to a barrel of the weapon,” the orientation device is a device including a compass; also Morinishi [0021], “the weapon 110 may be in the form of a gun (rifle, hand gun, automated weapon, etc.)”); and 
The base station server 106 may determine a position and/or an orientation of one or more targets 102 at block 208. In some embodiments, the position and/or orientations of the targets 102 may be updated continuously and/or periodically to track the movement of each entity on the battlefield”; also note that Morinishi [0023] mentions a camera, “Each shooter 100 may also include an optical camera 116 (such as UV, IR, visible light, etc.) that may be used for targeting purposes and to calibrate the orientation module 114.” However, the camera described by Morinishi is optional and if used, is used for calibration).
Regarding claim 3, Morinishi discloses that the device comprises a housing within which the compass is disposed (Morinishi [0040], “orientation module 114 includes a body 500 that houses the internal components of the orientation module 114”).
Regarding claim 4, Morinishi discloses that the housing is releasably attachable to the firearm (Morinishi [0040], “the orientation module 114 may be designed to be affixed to an exterior of the weapon 110, such as on the stock or barrel of the weapon 110”).
Regarding claim 9, Morinishi discloses a trigger sensor operably connected to the device and adapted to be connected to the firearm (Morinishi [0028], “an indication of a trigger pull may be received at the base station server 106”).
Regarding claim 10, Morinishi discloses a simulated firearm to which the device is attached (Morinishi [0008], “The instructions may further cause the at least one processor to determine a position and an orientation of a target and identify a ballistic path of a simulated projectile fired from the weapon device”).
Regarding claim 11, Morinishi discloses a method of providing firearm training, the method comprising the steps of: 
Orientation module 114 may be mounted on the weapon 110 and may include a position device and an orientation device. For example, the position device may include a precision GPS antenna and chip (such as GPS, GNSS, GPS-RTK, etc.) that is able to determine the position of the weapon 110 to within centimeters. The orientation device may include an inertial measurement unit (IMU) that enables the orientation module 114 to determine an orientation of the weapon 110, including azimuth, elevation, and canting angles. In some embodiments, the orientation module 114 may be affixed to a barrel of the weapon,” the orientation device is a device including a compass; also Morinishi [0021], “the weapon 110 may be in the form of a gun (rifle, hand gun, automated weapon, etc.)”; also Morinishi [0029], “The base station server 106 may determine a position and/or an orientation of one or more targets 102 at block 208. In some embodiments, the position and/or orientations of the targets 102 may be updated continuously and/or periodically to track the movement of each entity on the battlefield”; also note that Morinishi [0023] mentions a camera, “Each shooter 100 may also include an optical camera 116 (such as UV, IR, visible light, etc.) that may be used for targeting purposes and to calibrate the orientation module 114.” However, the camera described by Morinishi is optional and if used, is used for calibration); 
b) securing the device to a simulated firearm (Morinishi [0040], “the orientation module 114 may be designed to be affixed to an exterior of the weapon 110, such as on the stock or barrel of the weapon 110”); 
c) operating the simulated firearm to fire simulated rounds at the target and generate data from the compass (Morinishi Abstract, “receive an indication of a trigger pull from a weapon device and receive a data packet from the weapon device. The data packet may include an orientation of the weapon device and a position of the weapon device. The instructions further cause the processor to determine a position and an orientation of a target and identify a ballistic path of a simulated projectile fired from the weapon device.”); and 
d) analyzing data from the compass on the simulated firearm to determine the accuracy of the simulated rounds (Morinishi Abstract, “The instructions further cause the processor to determine a ballistic outcome by identifying whether the ballistic path intersects with the position of the target.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morinishi in view of Carter (US 2015/0018057).
Regarding claim 2, Morinishi does not explicitly teach that the compass comprises: a) an accelerometer; and b) a magnetometer.
The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone”).
Carter is analogous to Morinishi, as both are drawn to the art of simulated shooting systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi, to include that the compass comprises: a) an accelerometer; and b) a magnetometer, as taught by Carter, in order to accurately determine the directional orientation of the aimed weapon (Carter [0016]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7, Morinishi does not explicitly teach every limitation of that the device further comprises: a) a central processing unit (CPU) operably connected to and configured to receive data from the accelerometer and the magnetometer; and b) an electronic storage unit operably connected to the CPU and containing operation instructions for the CPU.
Morinishi does teach a CPU and an electronic storage unit (Morinishi [0027], “one or more steps may be performed by a processor of the shooter 100 (such as on the weapon 110, orientation module 114, optical camera 116, and/or hub 124)”; also Morinishi [0045], “The computer system 600 also can comprise software elements, shown as being currently located within the working memory 635… implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”). However, Morinishi does not disclose an accelerometer and a magnetometer.
Carter discloses an accelerometer and a magnetometer (Carter [0016], “The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone”).

Regarding claim 8, Morinishi in view of Carter discloses that the device further comprises a wireless transceiver operably connected to the CPU to send and receive data to and from the device (Morinishi [0024], “The hub 124 may communicate directly with the various components of the shooter 100, oftentimes over a wireless personal area network (WPAN), such as Bluetooth Low Energy (LE), which enables the communication of the equipment on the… orientation module 114”).
Regarding claim 12, Morinishi does not explicitly teach every limitation of that the compass includes an accelerometer and a magnetometer and wherein the step of analyzing the data comprises determining the position of the firearm relative to the target using data from the accelerometer and the magnetometer.
Morinishi does disclose analyzing the data comprising determining the position of the firearm relative to the target using data from a compass (Morinishi Abstract, “receive an indication of a trigger pull from a weapon device and receive a data packet from the weapon device. The data packet may include an orientation of the weapon device and a position of the weapon device”). However, Morinishi does not disclose that the compass includes an accelerometer and a magnetometer.
Carter discloses an accelerometer and a magnetometer (Carter [0016], “The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone”).

Regarding claim 13, Morinishi in view of Carter discloses that the device includes a CPU and the step of determining the position of the firearm relative to the target is performed in the CPU (Morinishi [0027], “one or more steps may be performed by a processor of the shooter 100 (such as on the weapon 110, orientation module 114, optical camera 116, and/or hub 124)”; also Morinishi [0045], “The computer system 600 also can comprise software elements, shown as being currently located within the working memory 635… implemented as code and/or instructions executable by a computer (and/or a processor within a computer);”).
Regarding claim 14, Morinishi in view of Carter discloses that device includes a wireless transceiver operably connected to the CPU and wherein the method further comprises the step of transmitting the data from device to a remote computing device for analysis (Morinishi [0024], “The hub 124 may communicate directly with the various components of the shooter 100, oftentimes over a wireless personal area network (WPAN), such as Bluetooth Low Energy (LE), which enables the communication of the equipment on the… orientation module 114”).
Regarding claim 15, Morinishi in view of Carter discloses that the device includes a trigger sensor operably connected to the CPU and wherein the step of operating the firearm comprises the step of depressing a trigger on the simulated firearm to activate the trigger sensor and initiate the CPU receiving data from the accelerometer and magnetometer (Morinishi [0028], “an indication of a trigger pull may be received at the base station server 106”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morinishi in view of Baxter et al. (hereinafter “Baxter,” US 10,712,116).
Regarding claim 5, Morinishi does not explicitly teach that the housing is releasably attached to a bracket securable to the firearm.
Morinishi does teach that the housing is attached to the firearm, but does not specify how it is mounted (Morinishi [0022], “Orientation module 114 may be mounted on the weapon 110… orientation module 114 may be affixed to a barrel of the weapon”).
However, Baxter discloses that the housing is releasably attached to a bracket securable to the firearm (Baxter col. 1 line 62 through col. 2 line 7, “a training system for use on a firearm, firearm simulator, or a firearm replica having a firearm body. The system includes a device used as an attachment that may be installed on the firearm body at an attachment location such as a picatinny rail, on a mounting bracket, on a barrel, receiver, stock, forearm or other attachment location.”).
Baxter is analogous to Morinishi, as both are drawn to the art of firearms training devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi, to include that the housing is releasably attached to a bracket securable to the firearm, as taught by Baxter, in order to apply a known firearm mounting technique to a known firearm ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morinishi in view of Brockel (US 2019/0063882).
Regarding claim 6, Morinishi does not explicitly teach that the housing includes a strap releasably engageable with the firearm.
Orientation module 114 may be mounted on the weapon 110… orientation module 114 may be affixed to a barrel of the weapon”).
However, Brockel discloses that the housing includes a strap releasably engageable with the firearm (Brockel Fig. 1 and [0030], “a round counter 7 attached to the shooter's 1 firearm 6… the firearm round counter 7 could be mounted using a strap, adhesive, or a clamping device that uses friction to hold it to the barrel, barrel shroud, handle, grip, butt stock, or any other part of the firearm 6.”).
Brockel is analogous to Morinishi, as both are drawn to the art of firearms training devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi, to include that the housing includes a strap releasably engageable with the firearm, as taught by Brockel, in order to apply a known firearm mounting technique to a known firearm ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carter (US 2010/0221685) Shooting simulation system and method
Fischer (US 2015/0057057) System and method for electronic tag game
Means et al. (US 9,816,783) Drone-target hunting/shooting system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                     

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715